 1
 2
                                                                             FILED IN THE
 3                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 4
 5
                                                                   May 31, 2019
                                                                        SEAN F. MCAVOY, CLERK

 6                            UNITED STATES DISTRICT COURT
 7                         EASTERN DISTRICT OF WASHINGTON
 8
 9   JAMES H.,                                        No. 4:18-CV-05074-JTR
10
                     Plaintiff,                      ORDER GRANTING PLAINTIFF’S
11                                                   MOTION FOR SUMMARY
12                          v.                       JUDGMENT
13   COMMISSIONER OF SOCIAL
14   SECURITY,
15
                     Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   Nos. 12, 15.1 Attorney Nicholas David Jordan represents James H. (Plaintiff);
19   Special Assistant United States Attorney Summer Stinson represents the
20   Commissioner of Social Security (Defendant). The parties have consented to
21   proceed before a magistrate judge. ECF No. 6. After reviewing the administrative
22   record and the briefs filed by the parties, the Court GRANTS, in part, Plaintiff’s
23   Motion for Summary Judgment; DENIES Defendant’s Motion for Summary
24
25         1
               The Court reviewed Plaintiff’s Reply brief. ECF No. 16. While the
26   heading of the brief matches this case’s number and the names of the parties, the
27   body of the brief concerns an individual and impairments other than those dealt
28   with in this case. Therefore, it was not considered in rendering this decision.


     ORDER GRANTING PLAINTIFF’S MOTION - 1
 1   Judgment; and REMANDS the matter to the Commissioner for additional
 2   proceedings pursuant to 42 U.S.C. §§ 405(g), 1383(c).
 3                                      JURISDICTION
 4           Plaintiff filed applications for Supplemental Security Income (SSI) and
 5   Disability Insurance Benefits (DIB) on March 24, 2014, Tr. 75-76, alleging
 6   disability since June 29, 2012, Tr. 200, 207, due to posttraumatic arthritis, left
 7   carpal tunnel syndrome, and proximal row carpectomy, Tr. 242. The applications
 8   were denied initially and upon reconsideration. Tr. 147-67. Administrative Law
 9   Judge (ALJ) Eric S. Basse held a hearing on January 4, 2017 and heard testimony
10   from Plaintiff and vocational expert Kimberly S. Mullinax. Tr. 34-74. The ALJ
11   issued an unfavorable decision on March 1, 2017. Tr. 15-26. The Appeals
12   Council denied review on March 7, 2018. Tr. 1-5. The ALJ’s March 1, 2017
13   decision became the final decision of the Commissioner, which is appealable to the
14   district court pursuant to 42 U.S.C. §§ 405(g), 1383(c). Plaintiff filed this action
15   for judicial review on April 26, 2018. ECF Nos. 1, 4.
16                                 STATEMENT OF FACTS
17           The facts of the case are set forth in the administrative hearing transcript, the
18   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
19   here.
20           Plaintiff was 43 years old at the alleged onset date. Tr. 200. He completed
21   his GED in 1989. Tr. 243. His reported work history includes the jobs of
22   mechanic, welder, sawyer/builder, maintenance, housekeeping, janitor and
23   assistant manager. Id. When applying for benefits Plaintiff reported that he
24   stopped working on June 29, 2012 because of his conditions. Tr. 242.
25                                STANDARD OF REVIEW
26           The ALJ is responsible for determining credibility, resolving conflicts in
27   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
28   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,


     ORDER GRANTING PLAINTIFF’S MOTION - 2
 1   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
 2   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
 3   not supported by substantial evidence or if it is based on legal error. Tackett v.
 4   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
 5   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
 6   another way, substantial evidence is such relevant evidence as a reasonable mind
 7   might accept as adequate to support a conclusion. Richardson v. Perales, 402
 8   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
 9   interpretation, the court may not substitute its judgment for that of the ALJ.
10   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
11   findings, or if conflicting evidence supports a finding of either disability or non-
12   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
13   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
14   evidence will be set aside if the proper legal standards were not applied in
15   weighing the evidence and making the decision. Brawner v. Secretary of Health
16   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
17                      SEQUENTIAL EVALUATION PROCESS
18         The Commissioner has established a five-step sequential evaluation process
19   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
20   416.920(a); see Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one
21   through four, the burden of proof rests upon the claimant to establish a prima facie
22   case of entitlement to disability benefits. Tackett, 180 F.3d at 1098-99. This
23   burden is met once the claimant establishes that physical or mental impairments
24   prevent him from engaging in his previous occupations. 20 C.F.R. §§ 404.1520(a),
25   416.920(a)(4). If the claimant cannot do his past relevant work, the ALJ proceeds
26   to step five, and the burden shifts to the Commissioner to show that (1) the
27   claimant can make an adjustment to other work, and (2) the claimant can perform
28   specific jobs which exist in the national economy. Batson v. Comm’r of Soc. Sec.


     ORDER GRANTING PLAINTIFF’S MOTION - 3
 1   Admin., 359 F.3d 1190, 1193-94 (9th Cir. 2004). If the claimant cannot make an
 2   adjustment to other work in the national economy, he is found “disabled”. 20
 3   C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 4                            ADMINISTRATIVE DECISION
 5         On March 1, 2017, the ALJ issued a decision finding Plaintiff was not
 6   disabled as defined in the Social Security Act from June 29, 2012 through the date
 7   of the decision.
 8         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 9   activity since June 29, 2012, the alleged date of onset. Tr. 17.
10         At step two, the ALJ determined that Plaintiff had the following severe
11   impairments: status-post left upper extremity fracture with degenerative joint
12   disease; asthma; obesity; left carpal tunnel syndrome; and more recent right carpal
13   tunnel syndrome status-post release. Tr. 18.
14         At step three, the ALJ found that Plaintiff did not have an impairment or
15   combination of impairments that met or medically equaled the severity of one of
16   the listed impairments. Tr. 18.
17         At step four, the ALJ assessed Plaintiff’s residual function capacity and
18   determined he had no limitations in sitting, standing, or walking, but did have the
19   following limitations:
20
           He is ambidextrous and has no limitations with his right upper
21         extremity; but with his left upper extremity, the claimant can lift and
22         carry up to 10 pounds. The claimant can occasionally climb ramps and
           stairs, stoop, and crawl. He can frequently crouch. The claimant has
23         no difficulty with balancing or kneeling. The claimant cannot climb
24         ladders, ropes, or scaffolds. The claimant is limited to frequently
           handling and fingering with his bilateral upper extremities. The
25
           claimant can occasionally feel with his left upper extremity. He should
26         avoid concentrated exposure to extreme cold and extreme heat. The
27         claimant should avoid even moderate exposure to vibrations or
           vibrating tools. The claimant cannot have concentrated exposure to
28         pulmonary irritants or hazards, such as dangerous machinery and


     ORDER GRANTING PLAINTIFF’S MOTION - 4
 1         unprotected heights.

 2   Tr. 19. The ALJ identified Plaintiff’s past relevant work as diesel mechanic and
 3   found that he could not perform this past relevant work. Tr. 24-25.
 4         At step five, the ALJ determined that, considering Plaintiff’s age, education,
 5   work experience and residual functional capacity, and based on the testimony of
 6   the vocational expert, there were other jobs that exist in significant numbers in the
 7   national economy Plaintiff could perform, including the jobs of parking lot
 8   attendant, escort vehicle driver, telephone information clerk, storage facility rental
 9   clerk, and furniture rental clerk. Tr. 26-27. The ALJ concluded Plaintiff was not
10   under a disability within the meaning of the Social Security Act from June 29,
11   2012, through the date of the ALJ’s decision. Tr. 26.
12                                          ISSUES
13         The question presented is whether substantial evidence supports the ALJ’s
14   decision denying benefits and, if so, whether that decision is based on proper legal
15   standards. Plaintiff contends the ALJ erred by (1) failing to properly weigh the
16   medical opinions in the record, (2) failing to properly weigh Plaintiff’s symptom
17   statements, and (3) failing to make a proper step five determination.
18                                       DISCUSSION2
19   1.    Medical Opinions
20         Plaintiff argues that the ALJ failed to properly consider and weigh the
21
22         2
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING PLAINTIFF’S MOTION - 5
 1   medical opinions expressed by James R. Kopp, M.D., Jean You, M.D., Daniel
 2   Brzusek, D.O., and Eric Person, PA-C. ECF No. 12 at 11-13. Additionally,
 3   Plaintiff argues that the ALJ erred by failing to identify any medical opinion which
 4   he gave significant weight. Id. at 13.
 5         In weighing medical source opinions, the ALJ should distinguish between
 6   three different types of physicians: (1) treating physicians, who actually treat the
 7   claimant; (2) examining physicians, who examine but do not treat the claimant;
 8   and, (3) nonexamining physicians who neither treat nor examine the claimant.
 9   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ should give more
10   weight to the opinion of a treating physician than to the opinion of an examining
11   physician and more weight to the opinion of an examining physician than to the
12   opinion of a nonexamining physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir.
13   2007). When a treating or examining physician’s opinion is not contradicted by
14   another physician, the ALJ may reject the opinion only for “clear and convincing”
15   reasons, and when a treating or examining physician’s opinion is contradicted by
16   another physician, the ALJ is only required to provide “specific and legitimate
17   reasons” to reject the opinion. Lester, 81 F.3d at 830-31.
18         The opinions of the four providers range from 2001 through 2016. On
19   August 31, 2011, Mr. Pearson placed Plaintiff on off work status until he was
20   cleared by a specialist. Tr. 466.
21         On December 13, 2013, Dr. Kopp evaluated Plaintiff. Tr. 427-38. He
22   answered questions from the Department of Labor and Industries on April 25, 2014
23   and opined that Plaintiff had a 15% impairment in the right upper extremity and a
24   16% impairment of the left upper extremity. Tr. 439-40.
25         On April 22, 2015, Dr. You stated Plaintiff was not released to work from
26   April 22, 2015 to May 22, 2015, stating that Plaintiff’s progress was slower than
27   expected. Tr. 569.
28         On June 17, 2015, Dr. You was presented with the detailed functional


     ORDER GRANTING PLAINTIFF’S MOTION - 6
 1   requirements of Plaintiff’s job as a diesel mechanic and agreed that Plaintiff could
 2   return to this past work. Tr. 591-96. She also reviewed the detailed functional
 3   requirements of the occupations of janitor, rental clerk, lube tech, and
 4   welder/fabricator, and she opined that Plaintiff could perform these jobs. Tr. 597-
 5   620.
 6          On February 24, 2016, Dr. You signed a declaration that at the time of her
 7   June 17, 2015 opinion that Plaintiff could meet the functional requirements of a
 8   janitor, a rental clerk, a lube tech, and a welder/fabricator, she had not been
 9   provided a copy of Plaintiff’s preexisting medical records including evidence from
10   the prior left wrist injury. Tr. 738. She concurred with the May 22, 2014 physical
11   capacity evaluation from Kirk Holle, P.T. and opined that Plaintiff was
12   permanently incapable of reasonably continuous, gainful employment as a
13   welder/fabricator, janitor, cashier, rental clerk, or lube tech. Id. The May 22, 2014
14   physical capacity evaluation from Therapist Holle limited Plaintiff to sitting,
15   standing, and walking each for two hours at one time and a total of eight hours
16   throughout a day, occasionally lifting 24 pounds from floor to waist and 16 pounds
17   from weight to overhead, frequently lifting 15 pounds from floor to waist and ten
18   pounds from waist to overhead, occasionally carrying 20 pounds and frequently
19   carrying 12 pounds, occasionally pushing/pulling with 32 pounds of force,
20   frequently pushing/pulling with 20 pounds of force, frequently squatting, kneeling,
21   bending/stooping, crouching, climbing stairs, static reaching overhead without
22   weight, and operating foot controls, occasionally to frequently climbing ladders
23   and performing final manipulation, and occasionally operating hand controls. Tr.
24   470.
25          On June 16, 2016, Dr. You stated that Plaintiff may perform modified duty
26   if available on a permanent basis. Tr. 1068. She also completed a form addressing
27   Plaintiff’s ability to perform work as a cashier, but the form is cutoff, and Dr.
28   You’s opinion is unclear. Tr. 1069.


     ORDER GRANTING PLAINTIFF’S MOTION - 7
 1         On July 11, 2016, Dr. Brzusek completed an independent medical
 2   examination. Tr. 1021-40. Following a review of the medical evidence and an
 3   examination, Dr. Brzusek stated that “[d]ue to limitations of use of his left upper
 4   extremity, [Plaintiff] cannot perform many jobs that require bilateral hand and
 5   wrist movement during a typical eight-hour work day.” Tr. 1036. He then
 6   answered a series of questions specific to Plaintiff’s worker’s compensation claim,
 7   including that he had an impairment rating of 30% for the left upper extremity, he
 8   was unable to perform the job of diesel mechanic/welder, lube tech, and welder
 9   fabricator, it was unlikely Plaintiff could perform the job of janitor, and he could
10   only perform the job of rental clerk with significant accommodations. Tr. 1037-39.
11         On October 4, 2016, Dr. Brzusek reviewed a September 20, 2016 physical
12   capacity evaluation from Therapist Holle and stated that he concurred with his
13   findings. Tr. 1063. Therapist Holle opined that Plaintiff could sit, stand, and walk
14   each for two hours at a time for a total of eight hours in a day. Tr. 1058. He
15   precluded Plaintiff for any left wrist flexion/extensions, limited Plaintiff to seldom
16   climbing ladders, crawling, and left handling/grasping, limited Plaintiff to
17   occasional left work above the shoulder, left keyboarding, and left fine
18   manipulation, and limited Plaintiff to frequent bilateral reaching forward, bilateral
19   reaching waist to shoulder, right work above the shoulders, right keyboarding,
20   right flexion/extension of the wrist, right handling/grasping, and right fine
21   manipulation. Id. He further limited Plaintiff’s lifting, carrying, pushing, and
22   pulling from between seven and fifty pounds depending on the location of the
23   object and the specified activity. Id.
24         The ALJ found that the opinions of Dr. Kopp, Dr. You, Dr. Brzusek, and
25   Mr. Pearson were rendered as part of Plaintiff’s worker’s compensation case and
26   gave them “little probative value,” and found that their conclusions were “not
27   entirely relevant with regard to the claimant’s application under the Social Security
28   Act.” Tr. 23. Plaintiff argues that rejecting an opinion because it was rendered as


     ORDER GRANTING PLAINTIFF’S MOTION - 8
 1   part of a worker’s compensation claim is flawed reasoning. ECF No. 12 at 12-13.
 2   Defendant argues that Ninth Circuit case law supports the ALJ’s rejection of the
 3   opinions because they addressed matters reserved for the Commissioner. ECF No.
 4   15 at 9.
 5         The final determination of whether an individual is disabled is reserved to
 6   the Commissioner. 20 C.F.R. §§ 404.1527(d)(1)-(2), 416.927(d)(1)-(2); see also
 7   20 C.F.R. §§ 404.1527(d)(3), 416.927(d)(3) (“We will not give any special
 8   significance to the source of an opinion on issues reserved to the Commissioner
 9   described in paragraphs (d)(1) and (d)(2).”). The Commissioner is not bound by
10   other agencies’ evaluations of disability. See 20 C.F.R. §§ 404.1504, 416.904 (a
11   determination made by another agency that a claimant is disabled is not binding on
12   Social Security). However, agency “rules provide that adjudicators must always
13   carefully consider medical source opinions about any issue, including opinions
14   about issues that are reserved to the Commissioner.” S.S.R. 96-5p. This S.S.R.
15   was rescinded by Federal Register Notice Vol. 82, No. 57, page 15263 effective
16   March 27, 2017. However, on March 27, 2017, 20 C.F.R. §§ 404.1504, 416.904
17   was amended to include “we will consider all the supporting evidence underlying
18   the other governmental agency or nongovernmental entity’s decision that we
19   receive as evidence in your claim in accordance with” 20 C.F.R. §§ 404.1513(a)(1)
20   through (4), 416.913(a)(1) through (4).
21         While the S.S.R. was rescinded and the Regulations were changed after the
22   ALJ’s March 1, 2017 decision, the intent of the agency has not changed. The ALJ
23   is not required to adopt the determination of another agency regarding disability,
24   but he cannot overlook the medical opinions or medical evidence that underlies
25   these disability determinations. 20 C.F.R. §§ 404.1527(c), 416.927(c) (the
26   regulations require every medical opinion to be evaluated, regardless of its source).
27   Furthermore, the purpose for which medical reports are prepared does not provide
28   a legitimate basis for rejecting them. Lester, 81 F.3d at 832. Therefore, the ALJ


     ORDER GRANTING PLAINTIFF’S MOTION - 9
 1   erred to the extent that he rejected medical evidence or medical opinions simply
 2   because they were made as part of a worker’s compensation determination.
 3   However, the ALJ did not err in rejecting the ultimate determinations of disability.
 4         Here, the ALJ failed to provide a legally sufficient reason for rejecting the
 5   underlying opinions regarding functional capacity. This was an error. Therefore,
 6   the case is remanded for the ALJ to make a new determination addressing the
 7   underlying opinions of the medical providers, not just their worker’s compensation
 8   ratings.
 9   2.    Plaintiff’s Symptom Statements
10         Plaintiff contests the ALJ’s determination that Plaintiff’s symptom
11   statements were unreliable. ECF No. 12 at 7-11.
12         The evaluation of a claimant’s symptom statements and their resulting
13   limitations relies, in part, on the assessment of the medical evidence. See 20
14   C.F.R. §§ 404.1529(c), 416.929(c); S.S.R. 16-3p. Therefore, in light of the case
15   being remanded for the ALJ to readdress the medical source opinions from four
16   providers over the course of five years, a new assessment of Plaintiff’s subjective
17   symptom statements will be necessary.
18   3.    Step 5
19         Plaintiff argues that the ALJ presented an incomplete hypothetical to the
20   vocational expert as a result of failing to properly weigh the medical opinions and
21   Plaintiff’s symptom statements. ECF No. 12 at 13-15. Because the Court is
22   remanding the case for the ALJ to properly address the medical opinions in the file
23   and to readdress Plaintiff’s symptom statements, the ALJ will also make a new
24   residual functional capacity determination, which will require a new step four and
25   a new step five determination.
26                                    CONCLUSION
27         Accordingly, IT IS ORDERED:
28         1.     Defendant’s Motion for Summary Judgment, ECF No. 15, is


     ORDER GRANTING PLAINTIFF’S MOTION - 10
 1   DENIED.
 2         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 12, is
 3   GRANTED, in part, and the matter is REMANDED for additional proceedings
 4   consistent with this Order.
 5         3.     Application for attorney fees may be filed by separate motion.
 6         The District Court Executive is directed to file this Order and provide a copy
 7   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
 8   and the file shall be CLOSED.
 9         DATED May 31, 2019.
10
11                                 _____________________________________
                                             JOHN T. RODGERS
12                                  UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION - 11
